Citation Nr: 1747107	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-43 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to higher staged initial ratings for generalized anxiety disorder, currently evaluated as 30 percent disabling prior to February 9, 2012, and 10 percent disabling from February 9, 2012.

2.  Entitlement to a higher initial rating for residuals of a right hand injury, to include carpal tunnel syndrome and paralysis of the right median nerve, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from June 2006 to May 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This case was previously remanded by the Board in May 2014 and September 2016.  The case has been returned to the Board for review.

In May 2017, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
In a July 2012 rating decision the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's generalized anxiety disorder to 30 percent disabling, effective May 28, 2009 through February 8, 2012, and 10 percent disabling from February 9, 2012.  In a November 2014 rating decision, the AOJ increased the rating for the Veteran's right hand disability to 10 percent disabling, effective May 28, 2009.  As the increases did not satisfy the appeals in full, the issues remain on appeal and have been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Higher Initial Ratings for Generalized Anxiety Disorder and Right Hand Injury

The Board finds that further development is necessary before a decision on the merits may be made regarding the issues of entitlement to higher initial staged ratings for generalized anxiety disorder and entitlement to a higher initial rating for residuals of a right hand injury.  

The record reflects that the RO requested VA examinations for the Veteran's generalized anxiety disorder and residuals of right hand injury in September 2010.  However, the VA examinations were cancelled because the notifications were undeliverable.  See, VA Form 21-2507a, Request for Physical Examination dated September 2010.  In May 2012, the RO scheduled the Veteran for a VA mental disorders examination, however, the VA examination was again canceled due to an undelivered notification.  See, VA Form 21-2507a, Request for Physical Examination dated May 2012.  Therefore, in its May 2014 remand, the Board directed the AOJ to schedule the Veteran for a new VA examination to determine the current nature and severity of his generalized anxiety disorder and to determine the current nature and severity of his residuals of a right injury.  In September 2014 the RO scheduled the Veteran for a VA mental disorders examination and a VA hand, thumb and fingers examination.  However, those VA examinations were also cancelled due to undelivered notification.  See, VA Form 21-2507a, Request for Physical Examination dated September 2014.  Additionally, at the May 2017 Board hearing, the Veteran testified that he did not receive notice relating to the scheduled VA examinations and would attend any VA examination in which he received notice.  Compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board must remand the matters so that the May 2014 remand directives may substantially be completed.  

Additionally, under 38 C.F.R. § 3.655 (2016), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate an original claim, without good cause, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655 (a).  In light of the Veteran's explanation as to his failure to appear at the previously scheduled VA examinations, and his assurance that he would appear at a new VA examination, the Board finds that good cause has been shown for failure to report to the VA examinations, and that new VA examinations are required.   

Furthermore, the Veteran was last provided a VA examination related to the above disabilities in October 2008, nine years ago.  New VA examinations are required so that the current nature and severity of the Veteran's service-connected disabilities may be determined.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

TDIU

The Veteran's claim for a TDIU is inextricably intertwined with the issues of entitlement to higher initial staged ratings for generalized anxiety disorder and entitlement to a higher initial rating for residuals of a right hand injury and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected generalized anxiety disorder.  Notice of the examination must be sent to the Veteran's confirmed current address of record.  The record and a copy of this remand must be made available to the examiner.  The examination must include all testing deemed necessary by the examiner in conjunction with this request.  The examiner should conduct a mental status examination on the Veteran and report all manifestations related to the Veteran's service-connected generalized anxiety disorder, as well as the functional impairment, to include as to ability to maintain substantially gainful employment.  

The examiner is asked to differentiate which of the Veteran's psychiatric symptoms, if any, are attributable to his nonservice-connected major depressive disorder, posttraumatic stress disorder, schizoaffective disorder and schizophrenia rather than his service-connected generalized anxiety disorder.  

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected residuals of a right hand injury, to include carpal tunnel syndrome and paralysis of the right median nerve.  All manifestations and functional impairment should be reported, to include as to ability to maintain substantially gainful employment.  Notice of the examination must be sent to the Veteran's confirmed current address of record.  The record and a copy of this remand must be made available to the examiner.  The examination must include all testing deemed necessary by the examiner in conjunction with this request.

A complete rationale for all opinions must be provided. 

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether higher initial staged ratings may be granted for the Veteran's service-connected generalized anxiety disorder, whether a higher initial rating may be granted for his service-connected residuals of a right hand injury, and whether he is entitled to a TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.	


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

